Callahan, J.
(dissenting). I dissent insofar as the judgment is affirmed, and vote to reverse the same and order a new trial. The actual facts as to any transfer of the seller’s rights from Irfran to Ifco, and as to whether Banque *1034Melli for a valuable consideration became the owner of the drafts involved before any attempt to attach them took place, remain beclouded and uncertain. Plaintiffs had the burden of proof on the issue that there was property in defendant’s hands belonging to Irfran. They preferred to rest on inferences, including those to be drawn from a certificate apparently issued in error by the defendant bank. They made no effort to probe into the transactions between the parties abroad. In my opinion, upon the present record, particularly Exhibit H, which is a letter written before the service of the attachment, and the documents enclosed therein, the trial court was not warranted in finding that the drafts remained the property of Irfran. In the interests of justice a new trial should be had.